


Exhibit 10.8

 

Strategic Distribution, Inc.

 

R.C. Whitaker

3220 Tillman Drive, Suite 200

 

President and CEO

Bensalem, PA 19020

 

 

Phone: 215.633.1992

 

 

Fax: 215.633.4427

 

 

Email: ron_whitaker@isacs.com

 

 

 

[ex108image002.jpg]

 

November 21, 2000

 

Mr. Donald C. Woodring

40 North Front Street

Sunbury, PA 17801

 

Dear Don:

 

I have outlined the offer for employment at SDI below. Should you accept the
challenge based upon the summary points below, we will work together to develop
a contract that adequately addresses the summarized items and protects both your
personal and our corporate interests.

 

Summary of Offer

 

Position:

 

Senior Vice President, Field Support

 

 

 

Responsibility:

 

Full functional, performance and budgetary responsibility for Information
Systems, Procurement, Data Management, Training, Implementation, and e-commerce
strategy.

 

 

 

Salary:

 

$200,000 per year paid in regular bi-weekly installments

 

 

 

Executive benefits package:

 

As delivered.

 

 

 

Target bonus:

 

Fifty percent (50%) of salary based upon a combination of mutually agreed
individual goals and corporate performance parameters. The intent will be to
have minimum threshold performance and no cap on potential. Achievement in
excess of 75% of salary may be “banked” for payment in future years.

 

 

 

Option grant:

 

Seventy-five thousand (75,000) SDI shares priced at the average closing price
for the three days 1, 4, 5 of December 2000.

 

--------------------------------------------------------------------------------


 

Share purchase opportunity:

 

Once this is designed and approved by the Board of Directors, you will have the
option to participate fully along with other staff members.

 

 

 

Severance:

 

Dismissal for reasons other than “cause” will result in a payment of one year’s
salary in monthy installments and coverage under the normal benefits package for
you and your family for the same period.

 

 

 

 

 

In a change of control sutuation, the severance package above applies at your
discretion.

 

 

 

Perquisites:

 

Temporary living allowance to aide in your move decision and company vehicle.

 

Please let me know your decision on this matter as soon as possible. We have a
series of challenges that require your immediate attention. I look forward to
working closely with you over the next few years to ensure SDI reaches its
potential.

 

Best personal regards,

 

 

 

R. C. Whitaker

 

 

Accepted:  /s/ Donald C. Woodring

RCW/gs

 

 

 

2

--------------------------------------------------------------------------------
